EXHIBIT 10.34


 

THIRD IMPLEMENTATION AGREEMENT

 

TO

 

OWNER PARTICIPATION AGREEMENT

 

by and between

 

THE COMMUNITY REDEVELOPMENT AGENCY

 

OF THE CITY OF LOS ANGELES

 

and

 

SL NO HO, LLC

 

North Hollywood Redevelopment Project

 

--------------------------------------------------------------------------------


 

THIRD IMPLEMENTATION AGREEMENT

 

This THIRD IMPLEMENTATION AGREEMENT TO OWNER PARTICIPATION AGREEMENT (this
“Third Implementation Agreement”) is entered into as of October 1, 2004 by and
between THE COMMUNITY REDEVELOPMENT AGENCY OF THE CITY OF LOS ANGELES, a public
body, corporate and politic (the “Agency”), and SL NO HO, LLC, a California
limited liability company (the “Developer”). The Agency and the Developer are
sometimes referred to herein individually as a “Party” and collectively as the
“Parties.”

 

RECITALS

 

The following Recitals are a substantive part of this Third Implementation
Agreement. Unless otherwise defined herein, capitalized terms in this Third
Implementation Agreement shall have the meaning given to them in the OPA, as
hereinafter defined in Recital A.

 

A.       The Agency and Developer entered into that certain Owner Participation
Agreement dated as of March 5, 2002, as amended by that certain First
Implementation Agreement to Owner Participation Agreement dated as of
November 18, 2002 and by that certain Second Implementation Agreement to Owner
Participation Agreement dated as of December 12, 2004 and that certain Partial
Assignment and Consent to Assignment dated December 21, 2003 by and among SL
NoHo, LLC, SF No Ho, LLC, and the Agency (the “OPA”).

 

B.        Pursuant to the OPA, the Developer is obligated to design, finance and
develop the Project on the Site.

 

C.        Through this Third Implementation Agreement, the Developer and the
Agency intend to amend the provisions relating to the Acquisition Funds and the
Developer Advance.

 

D.        The parties are entering into this Third Implementation Agreement for
good and valuable consideration, the receipt of which is hereby acknowledged.

 

NOW, THEREFORE, the Agency and the Developer agree that the OPA shall be amended
as follows:

 

AGREEMENT

 

1.         Subarea C Improvements. A second paragraph shall be added to
Section 103.1 (c) Subarea C Improvements to read as follows:

 

1

--------------------------------------------------------------------------------


 

“The Parties recognize that the current design of the proposed Subarea C
improvements may not use the available public space efficiently and may not
provide optimum pedestrian circulation throughout Subarea C. In recognition of
the potential benefits to the Project, the Agency and the Developer shall
consider in good faith a redesign to the Subarea C improvements to allow for a
change in density and uses to address issues relating to the operation of the
Academy of Arts and Science Complex and to better address pedestrian access
through Academy Plaza to Lankershim Boulevard. In addition, the redesign may
include proposed sites mutually acceptable to the Parties for the relocation of
community.clinic. Nothing in this Section 103.1(c) shall obligate the Developer
to make any redesign of Subarea C or the Agency to approve any redesign or
change in use of Subarea C.”

 

2.         Acquisition Funds. Section 402.1.2 Agency Bond Funds shall be deleted
and replaced with the following:

 

“Agency Funds. Subject to all the terms and conditions of this Agreement, and
within the time set forth in the Schedule of Performance, the Agency shall
provide as Acquisition Funds the following amounts: Ten Million Eighty Eight
Thousand Five Hundred Ninety Seven Dollars ($10,088,597) from Agency funds;
Three Million Eight Hundred Thirty Two Thousand Three Hundred Fifty Eight
Dollars ($3,832,358) from proceeds received by the Agency from the Developer for
the purchase of Subarea A; Four Hundred Forty Thousand Five Hundred Dollars
($440,500) in Economic Development Initiative grant funds from the HUD Loan; and
any additional Economic Development Initiative grant funds released to the
Agency from the interest reserve fund held by the City as part of the HUD Loan
pursuant to the terms of the HUD Loan documents.

 

3.         Original Letter of Credit. Section 402.6.1 Original Letter of Credit,
as amended by the Second Implementation Agreement, shall be deleted and replaced
with the following:

 

“Section 402.6.1 Original Letter of Credit. Pursuant to Section 402.6, the
Developer has agreed to advance to the Agency the necessary funds, over and
above the Acquisition Funds, to pay the Agency’s Acquisition Costs plus the
Agency’s costs of complying with the Relocation Laws. To partially secure the
Developer’s obligation to advance funds to the Agency, the Developer shall
provide the Original Letter of Credit to the Agency. Provided the Agreement has
not theretofore been terminated pursuant to Section 1003, the Developer shall
deliver to the Agency cash or an irrevocable at-sight, standby letter of credit,
first approved in writing by the Agency as to form, content and issuer, in an
amount determined in the second paragraph of this Section 402.6.1 and otherwise
complying with the requirements of this Agreement (the “Original Letter of
Credit”).

 

The Original Letter of Credit shall consist of an amount estimated to be

 

2

--------------------------------------------------------------------------------


 

the difference between the amount of the projected Developer Advance and the
immediately available Acquisition Funds, as established by the Agency based on
budgets prepared by the Agency and reviewed by the Developer. The amount of the
Original Letter of Credit shall be in an amount equal Nine Million Forty Three
Thousand Four Hundred Sixty One Dollars ($9,043,461). The Purchase Price for the
parcels comprising Subarea A, Subarea B-l and B-2 and Subarea C is calculated at
Twelve Million Three Hundred Six Thousand Five Hundred Thirty Nine Dollars
($12,306,539). The Developer paid a portion of the Purchase Price to the Agency
at the close of escrow for the purchase of the Subarea A Acquisition Parcels in
the amount of Three Million Eight Hundred Thirty Two Thousand Three Hundred
Fifty Eight Dollars ($3,832,358). In addition, concurrently with the close of
escrow for the Subarea A Acquisition Parcels, the Developer advanced to the
Agency as part of the Original Letter of Credit the amount of One Million One
Hundred Sixty Seven Thousand Six Hundred Forty Two Dollars ($1,167,642). The
Developer shall also receive a credit in the amount of Five Million Five Hundred
Twenty Five Thousand Eight Hundred Nineteen Dollars ($5,525,819) as an advance
under the Original Letter of Credit upon the Developer’s assumption of the HUD
Loan. The Five Million Five Hundred Twenty Five Thousand Eight Hundred Nineteen
Dollars ($5,525,819) represents the difference between the Fourteen Million
Dollars ($14,000,000), the amount of the HUD Loan to be assumed by the
Developer, and Eight Million Four Hundred Seventy Four Thousand One Hundred
Eighty One Dollars ($8,474,181) which is the remaining amount of the Purchase
Price to be paid by the Developer for both Subarea B and Subarea C ($12,306,539
minus $3,832,358 paid at the close of escrow at Subarea A). Notwithstanding the
foregoing, in the event the Agency fails to convey Subarea C to the Developer in
accordance the terms of the OPA through no fault of the Developer, the amount of
the Purchase Price paid by the Developer which is attributable to purchase of
Subarea C shall be considered part of the Original Letter of Credit and such
amount shall be added to the Pre-conveyance Termination Note delivered to the
Developer by the Agency as of the close of escrow for the conveyance of Subarea
B to the Developer.

 

The balance of the Original Letter of Credit in the amount of Two Million Three
Hundred Fifty Thousand Dollars ($2,350,000) shall be provided in two
installments. The Developer shall advance funds to purchase the MTA Parcel in
the estimated amount of Three Hundred Thousand Five Hundred Dollars ($300,500).
The Developer shall advance the funds for the purchase of the MTA Parcel
promptly following notice to the Developer by the Agency that the MTA is ready
to close escrow on the conveyance of the MTA Parcel. The balance of the Original
Letter of Credit in the amount of Two Million Forty Five Thousand Dollars
($2,045,000) shall be provided by the Developer as of the earlier of (i) the
close of escrow for the conveyance of Subarea C to the Developer and
(ii) April 1, 2005, subject to any events of enforced delay as specified in
Section 1105 of this OPA or any written extension to be granted to the Developer
in the Agency’s sole discretion. Notwithstanding the amount of the Original
Letter of Credit provided

 

3

--------------------------------------------------------------------------------


 

to the Agency by the Developer, the Developer shall be obligated to advance to
the Agency the necessary funds, over and above the Acquisition Funds, to pay the
Agency’s Acquisition Costs plus the Agency’s costs of complying with the
Relocation Laws.

 

The Parties acknowledge that costs attributable to acquisition of the Project
Site may exceed the sources of funds currently identified to pay for such costs.
The Agency and the Developer shall work together to attempt to identify and
obtain reasonable alternative funding sources for any excess costs prior to
requiring the Developer to provide funds in excess of the Original Letter of
Credit Amount of Nine Million Forty Three Thousand Four Hundred Sixty One
Dollars ($9,043,461). Notwithstanding the foregoing, the Parties agree that in
the event reasonable alternative funding sources cannot be identified and
obtained by the Agency, the Developer shall provide the required funds no later
than thirty (30) days following the Agency’s written request for such funds. In
the event the Developer provides funds in the excess of the Nine Million Forty
Three Thousand Four Hundred Sixty One Dollars ($9,043,461) Original Letter of
Credit amount, the Agency agrees to negotiate in good faith with the Developer a
mutually agreeable arrangement by which the Developer shall be reimbursed in a
commercially reasonable manner for the excess funds advanced. To the extent
funds are released to the Agency from the interest reserve account of the HUD
Loan prior to the close of escrow for the conveyance of Subarea C to the
Developer, the Developer’s obligation to pay Two Million Three Hundred Fifty
Thousand Dollars ($2,350,000) at the close of escrow for Subarea C shall be
reduced by the amount of interest reserve funds released to the Agency.”

 

4.         Special Developer Advance of Costs. A new Section 402.6.3 Special
Developer Advance of Costs shall be added to read as follows:

 

“402.6.3 Special Developer Advance of Costs. Prior to the date of the Third
Implementation Agreement the Agency closed escrow on the purchase of the LADOT
Parcel. The close of escrow occurred prior to the Agency receipt of funds from
the HUD Loan. To enable the Agency to close escrow on the LADOT Parcel, the
Developer made a special advance of costs to the Agency in the amount of Nine
Hundred Fifty Eight Thousand Two Hundred Twelve Dollars and Ninety Six Cents
($958,212.96). Upon the receipt of funds under the HUD Loan and concurrently
with the close of escrow for the conveyance of Subarea B-l and Subarea B-2 to
the Developer, the Agency shall repay the special Developer advance in the
amount of Nine Hundred Fifty Eight Thousand Two Hundred Twelve Dollars and
Ninety Six Cents ($958,212.96).”

 

5. Security for Developer Advance. Section 402.8 Security for Developer Advance
shall be amended by adding the following to the end of the Section:

 

“Following the conveyance by the Agency of Subarea B-l and Subarea B-2 to the
Developer, the Pre-Conveyance Termination Note given to the Developer

 

4

--------------------------------------------------------------------------------


 

by the Agency shall be in the amount of Six Million Nine Hundred Ninety Three
Thousand Nine Hundred Sixty One Dollars ($6,993,961) and shall be secured by the
Pre-Conveyance Deed of Trust recorded against the Acquisition Parcels owned by
the Agency in Subarea C. Notwithstanding the foregoing, the Pre-Conveyance
Termination Note shall provide that in the event the Developer fails to provide
the balance of the Original Letter of Credit in the amount of Two Million Three
Hundred Fifty Thousand Dollars ($2,350,000), when required pursuant to
Section 402.6.1. and the Agency does not convey Subarea C to the Developer, the
Agency shall receive the first Two Million Three Hundred Fifty Thousand Dollars
($2,350,000) of sale proceeds (or such lesser amount if the Developer has
advanced funds to purchase the MTA Parcel) prior to making any payment to the
Developer under the Pre-Conveyance Note in the event of sale of the Acquisition
Parcels encumbered by the Pre-Conveyance Deed of Trust or in the event of a
foreclosure under the Pre-Conveyance Deed of Trust by the Developer, the
principal amount of the Pre-Conveyance Note shall automatically be reduced by
Two Million Three Hundred Fifty Thousand Dollars ($2,350,000) (or such lesser
amount if the Developer has advanced funds to purchase the MTA Parcel)”

 

6.         MTA Parcel. Section 406.1 MTA Parcel shall be deleted and replaced
with the following:

 

“The Agency shall make every reasonable effort to negotiate, in consultation
with the Developer, an agreement with the MTA pursuant to which the MTA will
convey to the Developer the fee interest in the MTA Parcel or such easements or
interests in the MTA Parcel as are necessary or convenient to allow the
Developer to develop the Subarea B Improvements and reserving such interests as
the MTA requires for the operation and maintenance of the blast relief vent
located on the MTA Parcel. The Agency shall cause to be conducted such
appraisals of the MTA Parcel as are required by the MTA. The Developer shall pay
directly to the MTA the purchase amount for the fee interest in or the easements
on the MTA Parcel through an escrow opened by the Agency or MTA for the purchase
of such interests.”

 

7.         Conditions Precedent. The following subsections of Section 506.1
Conditions Precedent and Closing Obligations shall be amended and a new
subsection 506.1 .(16) shall be added, all relating solely to the conveyance by
the Agency of Subarea B-l and B-2 to the Developer. The original provisions
Section 506.1 shall govern the conditions for the conveyance of Subarea C to the
Developer by the Agency. The subsections of Section 506.1 which are not amended
by this Third Implementation Agreement shall continue to apply as preconditions
to the conveyance of Subarea B-l and B-2 to the Developer.

 

“1. The Developer shall have submitted and the Agency shall have approved the
Developer’s Evidence of Financing for the development of Subarea B-2 prior to
the conveyance of Subarea B-2 and the Developer shall submit and

 

5

--------------------------------------------------------------------------------


 

obtain Agency approval of the Developer’s Evidence of Financing for the
development of Subarea B-l within sixty (60) days following the conveyance of
Subarea B-l.

 

2. The Developer shall have obtained all required land use entitlements and the
City’s approval of construction and landscaping plans for the development of
Subarea B-2 prior to the conveyance of Subarea B-2 and shall have obtain all
required land use entitlements and the City’s approval of construction and
landscaping plans for the development of Subarea B-l within one hundred eighty
(180) days following the conveyance of Subarea B-l.

 

4. The Developer shall have obtained all City approvals required to secure a
grading and excavation permit for the development of the applicable permit for
the development of Subarea B-2 prior to the conveyance of Subarea B-2 and shall
obtain all City approvals required to secure a grading and excavation permit for
the development of the applicable permit for the development of Subarea B-l
within one hundred eighty (180) days following the conveyance of Subarea B-l.

 

13. Prior to the conveyance of Subarea B-l and Subarea B-2, the Developer shall
have delivered to the Agency the Guaranty for the HUD Loan in the amount of the
Purchase Price and in a form reasonably acceptable to the Agency and the City
and shall have executed an assumption agreement in a form reasonably acceptable
to the Agency and the City pursuant to which the Developer assumes the Agency
obligations under the HUD Loan documents.

 

8.         Uses, Operation and Maintenance. A new Section 801.1.15 and
Section 801.1.16 shall be added as follows:

 

“15. Cooperate in good faith with and support the formation and operation of a
Business Improvement District (“BID”) which includes Subareas B-l, B-2, and C.
The Developer’s financial obligation, if any, under the BID shall be determined
in accordance with engineer’s report and the adopted BID plan.”

 

“16. The following job creation and reporting requirements shall apply:

 

(a)       Subject to the assignment of the HUD Loan to the Developer by the
Agency, the Developer shall comply with the Job Creation requirements set forth
in the Employment Action Plan attached as Exhibit G. to the loan agreement
documenting the HUD Loan. The Developer shall make a good faith effort to meet
the goal of creating four hundred fifty two (452) full time equivalent jobs at
the Project. The new jobs shall be created within three (3) years following the
date that a certificate of occupancy or temporary certificate of occupancy
(whichever is earlier) is issued for the Subarea B-l Improvements. The Developer
shall report the newly created jobs to the City in accordance with the
requirements of the Employment Action Plan.

 

6

--------------------------------------------------------------------------------


 

(b)                     The Developer shall report the newly created jobs to the
City until the earlier of (i) the time that four hundred fifty two (452) full
time equivalent jobs have been created and reported and (ii) three (3) years
following the date that a certificate of occupancy or temporary certificate of
occupancy (whichever is earlier) is issued for the Subarea B-l Improvements (the
“Job Reporting Period”). The Developer’s job creation and reporting requirements
shall continue for the Job Reporting Period notwithstanding the full repayment
of the HUD Loan.

 

(c)                      In the event that at the expiration of the Job
Reporting Period, the City determines that the Developer has failed to make a
good faith effort, as defined in Section 7.3 of the loan agreement documenting
the HUD Loan, to create the full four hundred fifty two (452) full time
equivalent jobs, the Developer shall pay to the City the amount of Three
Thousand Five Hundred Dollars ($3,500) per full time equivalent job that the
City reasonably determines the Developer has failed to make a good faith effort
to create. In the event the City determines that the Developer has failed to
make a good faith effort to create the full four hundred fifty two (452) full
time equivalent jobs and prior to the imposition by the City of any required
payment by the Developer, the Developer may request that the City extend the job
reporting period for an additional two (2) year period. This payment obligation
shall survive prepayment of the HUD Loan.

 

9.                          Public-Private Feasibility Agreement: Section 1.B. A
new Section I.B.3. of Attachment No. 8 Public-Private Feasibility Agreement is
added to read as follows:

 

“3. As a special repayment provision for the funds provided to the Agency by the
Developer under the Original Letter of Credit pursuant to Section 402.6.1, in
the event the Agency has fully paid all Acquisition Costs and the costs of
complying with Relocation Laws and funds provided under the Original Letter of
Credit remain unspent, the Agency shall reimburse the unspent funds to the
Developer promptly upon the Agency’s determination that such funds are no longer
needed for Acquisition Costs or relocation costs. In addition, following the
assignment of the HUD loan pursuant to Section I.A. of the Attachment No. 8
Public-Private Feasibility Agreement, in the event the City has determined that
EDI funds remain in the City’s interest reserve account to be disbursed which
are not required for interest payments on the HUD Loan and the Agency has
determined that that such funds are no longer needed for Acquisition Costs or
relocation costs, the EDI funds, with the approval of the City, shall be used to
reimburse the Developer for funds provided under the Original Letter of Credit
pursuant to Section 402.6.1.

 

10.                    Public-Private Feasibility Agreement: Section I.D.
Section I.D.8 of Attachment No. 8 Public-Private Feasibility Agreement is
deleted and replaced with the following:

 

“8. The Agency obligation pursuant to the Paragraph I.D. shall cease for

 

7

--------------------------------------------------------------------------------


 

each Subarea in any Operation Year in which the Annual Return Shortfall for the
Subarea equals zero, and in any event, shall cease as to Subarea A upon the
earlier to occur of (i) the Agency has made total payments across all Subareas
pursuant to the Paragraph I.D. in the amount of Five Million Dollars
($5,000,000) plus the total interest that has accrued pursuant to Paragraph
I.D.6, if any, and (ii) February, 2029, and shall cease as to Subareas B-l, B-2
and C as of February, 2029.”

 

11.                    Currently Available Funds. Section III of Attachment
No. 8 Public-Private Feasibility Agreement is deleted and replaced with the
following:

 

“III. Agency Resources. Subject to all the terms and conditions of this
Agreement, the Agency shall use the following amounts as Acquisition Funds for
the Agency’s acquisition of the Project Site: Ten Million Eighty Eight Thousand
Five Hundred Ninety Seven Dollars ($10,088,597) from Agency funds; Three Million
Eight Hundred Thirty Two Thousand Three Hundred Fifty Eight Dollars ($3,832,358)
from proceeds received by the Agency from the Developer for the purchase of
Subarea A; Four Hundred Forty Thousand Five Hundred Dollars ($440,500) in
Economic Development Initiative grant funds from the HUD Loan and any additional
Economic Development Initiative grant funds released to the Agency from the
interest reserve fund held by the City as part of the HUD Loan pursuant to the
terms of the HUD Loan documents. A sources and uses for Project Site acquisition
costs, current as of the date of the Third Implementation Agreement, is attached
as Exhibit A to the Third Agreement for informational purposes.”

 

12.                    No Other Changes, Consistency. Notwithstanding any
changes and deletions contained herein, all other provisions of the OPA remain
the same. In the event of any conflict between the terms of the OPA and this
Third Implementation Agreement, the terms of this Third Implementation Agreement
shall govern.

 

13.                    Effectiveness of Third Implementation Agreement. This
Third Implementation Agreement is dated for convenience only and shall only
become effective on the date which is the latest of (i) the date this Third
Implementation Agreement is executed by the Developer, (ii) the date this Third
Implementation Agreement is approved and executed by the Agency and (iii) the
date this Third Implementation Agreement is approved by the City.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereby have executed this Third Implementation
Agreement as of the Effective Date.

 

 

DEVELOPER:

 

 

 

SL No Ho, LLC
a California limited liability company

 

 

 

 

By:

/s/ Michael E. Wise

 

 

Michael E. Wise

 

 

 

 

Its:

Authorized Member

 

 

 

AGENCY:

 

 

 

THE COMMUNITY REDEVELOPMENT
AGENCY OF THE CITY OF LOS ANGELES,
CALIFORNIA

 

 

 

 

By:

/s/ Authorized Signatory

 

 

Robert Ovrom

 

 

 

 

Its:

Chief Executive Officer

 

 

APPROVED AS TO FORM:

 

 

 

ROCKARD J. DELGADILLO

 

CITY ATTORNEY

 

 

 

 

 

 

By:

/s/ Authorized Signatory

 

 

Assistant/Deputy City Attorney

 

 

 

APPROVED AS TO FORM:

 

 

 

 

 

 

By:

/s/ Authorized Signatory

 

 

Agency Special Counsel

 

 

9

--------------------------------------------------------------------------------


 

EXHIBIT A

 

NoHo Commons
Source of Funds for Agency Land Acquisition/Relocation Activities

 

A.                      Funding from the Developer

 

$

350,000

 

Reimbursement for Agency Costs FY03 (Fund 5273)

 

$

3,832,358

 

Subarea A Closing, Land Purchase (Fund 5273)

 

$

1,167,642

 

Subarea A Closing, Developer Advance/Note (Fund 5273)

 

$

2,350,000

 

Subarea C and MTA Closing, Developer Advance/Note (Fund 5273)

 

$

8,474,181

 

Portion of 108 Loan Assumed by Developer for Land Purchase (Fund 2249)

 

$

5,525,819

 

Portion of 108 Loan Assumed by Developer as Developer Advance/Note (Fund 2249)

 

$

21,700,000

 

Subtotal Developer

 

 

B.                        Funding From the Agency

 

$

10,088,597

 

NH Redevelopment Project Area Resources (Various Funds)

 

$

440,500

 

EDI Grant (Fund 3802)

 

$

3,000,000

 

CDBG Grant/Loan (Fund 2258)

 

 

 

 

 

 

$

13,529,097

 

Subtotal Agency

 

 

C.                        Grand Total of Funds Available for Land
Acquisition/Relocation

 

$

35,229,097

 

 

 

 

--------------------------------------------------------------------------------